United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2247
Issued: July 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2008 appellant filed a timely appeal from the January 7, May 29 and
July 16, 2008 merit decisions of the Office of Workers’ Compensation Programs, which denied
compensation for appellant’s right shoulder. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case. The Board also has jurisdiction to review
the Office’s August 6, 2008 nonmerit decision denying reconsideration.
ISSUES
The issues are: (1) whether appellant’s right shoulder condition is causally related to her
federal employment; and (2) whether the Office properly denied her July 13, 2008 request for
reconsideration.
FACTUAL HISTORY
On March 20, 2002 appellant, then a 48-year-old flat sorting machine clerk, filed a claim
alleging that her left and right wrist tendinitis was a result of repetitive motion, heavy lifting,
pulling, dispatching and keying at work for 8 to 12 hours a day, five to seven days a week. The

Office accepted her claim for bilateral repetitive trauma disorder. It later expanded its
acceptance to include left shoulder tendinitis or bursitis with arthroscopy on July 16, 2004 and
bilateral carpal tunnel syndrome with surgical releases.
On February 7, 2005 Dr. Eugene P. Lopez, appellant’s orthopedic surgeon, noted that he
treated appellant’s left shoulder “and it feels great.” He stated, however, that appellant now had
an identical problem on the right “all work related.” After describing appellant’s condition on
physical examination, he diagnosed: “As stated above, work related.”
On May 8, 2006 Dr. Richard H. Sidell, Jr., an orthopedic surgeon and Office referral
physician, noted that, on reviewing appellant’s records, the right shoulder was not documented as
a complaint until after the left shoulder surgery. Appellant stated that her right shoulder
complaints, which began as a more minor pain, had increased over the last seven to eight
months, becoming quite problematic. Dr. Sidell noted, however, that she had not worked for 24
months. As the onset of pain on the right was at least many months after appellant had already
ceased working due to her left shoulder problem, he concluded that there was no apparent
connection between the pain in the right shoulder and appellant’s work activity. Further, because
the findings were primarily subjective, it was his opinion that appellant should be able to work in
the capacity of a sorter with the possible exception of avoiding repetitive use of the upper
extremities above the shoulder. “I see no reason that [appellant] could not be back to work with
this being her only required modification.”
The Office referred appellant, together with a statement of accepted facts and a copy of
the medical record to Dr. Paul D. Belich, a Board-certified orthopedic surgeon, to resolve a
conflict on appellant’s ability to work.
On November 21, 2006 Dr. Belich related appellant’s history, complaints and findings on
examination. He reviewed appellant’s extensive medical records and diagnosed, among other
things, chronic rotator cuff tendinitis and right shoulder pain. Dr. Belich concluded that
appellant should be able to return to work as a flat sorting machine clerk without any work above
the chest or shoulder level involving either upper extremity. He noted that appellant’s right
shoulder problems were present for quite a while, but their intensity did not increase to any
significant level until after her left shoulder was operated on. According to the records
Dr. Belich reviewed, the lag time was anywhere from four to seven months. He observed: “In
an individual who has not worked for over two years, I would not expect that the mild rotator
cuff tendinitis that was diagnosed on the magnetic resonance imaging scan (MRI) scan would
continue to be a problem and should have resolved with conservative treatment at this point.”
An Office medical adviser reviewed the record and reported that appellant had mild
impingement-type symptoms in the right shoulder, but her condition should not be considered
work related for the reasons cited by Drs. Sidell and Belich.
In a decision dated June 18, 2007, the Office denied compensation and medical treatment
for appellant’s right shoulder condition. It found that the weight of the medical evidence
established that her right shoulder condition was not causally related to the accepted work injury.

2

Appellant requested an oral hearing before an Office hearing representative, which was
held on October 23, 2007. On that same date, Dr. Lopez wrote: “[Appellant] has been under my
care for multiple problems since [April] 5[,] 2004. We discussed knees, shoulders and wrists at
that initial visit, treating one set of problems at a time.” The record shows that Dr. Lopez saw
appellant on April 5, 2004 for left shoulder and bilateral knee complaints.
In a decision dated January 7, 2008, the hearing representative affirmed the denial of
compensation for appellant’s right shoulder. The hearing representative noted that Dr. Lopez’s
opinion was unrationalized as he simply referred to the right shoulder condition as being work
related. The hearing representative also noted that the Office referred the case to Dr. Belich to
resolve a conflict on appellant’s ability to work, not to resolve whether her right shoulder
condition was causally related to her federal employment. The hearing representative found that
the medical evidence was not sufficient to meet appellant’s burden of proof to establish that she
sustained a right shoulder injury causally related to her federal employment.
Appellant requested reconsideration, and submitted notes from Dr. Lopez and older
treatment notes relating to her wrists, left knee and left shoulder. On May 29, 2008 the Office
reviewed the merits of her claim and denied modification of its prior decision.
Appellant again requested reconsideration and submitted a June 5, 2008 report from
Dr. Lopez, who stated that her conditions, including her right shoulder condition, were “all workrelated conditions.” On July 16, 2008 the Office reviewed the merits of her claim and denied
modification of its prior decision.
On July 13, 2008 appellant requested reconsideration but submitted no evidence or
argument with her request. The Office received this request on July 24, 2008. In a decision
dated August 6, 2008, it denied this request on the grounds that appellant’s request neither raised
substantive legal questions nor included new and relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1 An
employee seeking compensation under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.2

1

5 U.S.C. § 8102(a).

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).

3

Causal relationship is a medical issue3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,4 must be one of reasonable medical certainty,5
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
ANALYSIS -- ISSUE 1
To support her claim that her right shoulder condition was causally related to her federal
employment, appellant submitted reports and notes from her orthopedic surgeon, Dr. Lopez, who
described or labeled her right shoulder condition as work related, but he never offered a
rationalized opinion on the issue of causal relationship. Dr. Lopez did not offer a sound and
logical medical explanation, based on a proper factual and medical background of how
appellant’s specific duties as a flat sorting machine clerk caused or at least aggravated her
diagnosed right shoulder condition. Medical conclusions unsupported by rationale are of little
probative or evidentiary value.7
The Office referral physicians found no causal relationship for the right shoulder to this
claim. Dr. Sidell, an orthopedic surgeon, reviewed appellant’s records and noted no
documentation of a right shoulder complaint until after the July 16, 2004 arthroscopy on the left
shoulder. Appellant reported that her right shoulder problem began as a more minor pain and
became quite problematic in the last seven or eight months. But she had not worked in 24
months. Because the onset of pain on the right was at least many months after appellant had
already ceased working due to her left shoulder problem, Dr. Sidell saw no apparent connection
between the pain in the right shoulder and appellant’s previous work activity. Dr. Belich, the
other orthopedic surgeon, agreed. In an individual who has not worked for over two years, he
would not expect that appellant’s mild rotator cuff tendinitis would continue to be a problem. It
should have resolved, Dr. Belich believed, with conservative treatment. The report of his is
informative but does not have the special weight of the evidence normally given to referee
physicians because the report does not address the question of causal connection of the right
shoulder to this claim. Dr. Belich addresses whether appellant can return to work with
limitations.
Dr. Lopez wrote on October 23, 2007 that appellant had been under his care since
April 5, 2004 for multiple problems. “We discussed knees, shoulders and wrists at that initial
3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

7

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

4

visit, treating one set of problems at a time.” The Board has reviewed the medical records from
April 5, 2004 and can find no discussion of a right shoulder problem or any plan to treat the right
shoulder at a later time. Medical attention is directed to the knees, particularly the right knee and
to the left shoulder. The Board notes a December 16, 2003 report that mentions right shoulder
tendinitis, but this is not sufficient to suggest causal relationship.
Because appellant has not submitted a well-reasoned medical opinion explaining how her
right shoulder condition is causally related to her federal employment, she has not met her
burden to establish the essential element of causal relationship. The Board will therefore affirm
the Office decisions denying compensation benefits for the right shoulder.
LEGAL PRECEDENT -- ISSUE 2
The Act provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.8 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the “application for reconsideration.”9
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.10
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.11 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.12
ANALYSIS -- ISSUE 2
Appellant’s July 13, 2008 request for reconsideration was a bare request, unaccompanied
by any evidence or argument. The request did not show that the Office erroneously applied or
8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.605 (1999).

10

Id. at § 10.606.

11

Id. at § 10.607(a).

12

Id. at § 10.608.

5

interpreted a specific point of law, did not advance a relevant legal argument not previously
considered by it and did not contain evidence that constituted relevant and pertinent new
evidence not previously considered by the Office. Because this request did not meet at least one
of the three standards for obtaining a merit review of her case, the Board finds that the Office
properly denied reconsideration.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
shoulder condition is causally related to her federal employment. The Board also finds that the
Office properly denied appellant’s July 13, 2008 request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the August 6, July 16, May 29 and January 7, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: July 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

